Order
PER CURIAM.
D.O. appeals from the trial court’s judgment terminating his parental rights in regard to J.E. D.O. raises three points on appeal. He contends that the trial court erred in terminating his parental rights because (1) the judgment failed to include all necessary specific findings under section 211.447.4(2) RSMo 2000 in that there was no evidentiary finding that D.O. was physically or financially able to provide for J.E.; (2) there was insufficient evidence that the conditions which led to the assumption of jurisdiction over J.E. still persisted and that there was little likelihood that those conditions could be remedied in that there was no credible evidence that any of D.O.’s conduct was or would be harmful to J.E. in the event his parental rights were not terminated; and (3) the trial court’s conclusory findings regarding his alleged failure to rectify were insufficient under section 211.447 in that they failed to specify which of the conditions that led to the assumption of jurisdiction still remained at the time of trial.
Affirmed. Rule 84.16(b).